FILED
                           NOT FOR PUBLICATION                                   SEP 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CURTIS S. THOMPSON,                              No. 12-35793

              Plaintiff - Appellant,             D.C. No. 2:08-cv-01065-JCC

  v.
                                                 MEMORANDUM*
JOHN TAYLOR HICKS, Attorney, Office
of Public Defense; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
               John C. Coughenour, Senior District Judge, Presiding

                      Argued and Submitted August 27, 2014
                               Seattle, Washington

Before: NOONAN, GRABER, and CHRISTEN, Circuit Judges.

       Curtis S. Thompson appeals the district court’s order dismissing several of

his claims under 42 U.S.C. § 1983 for failure to state a claim and its order allowing

evidence at trial of his alleged prior bad acts and prior convictions. We have




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction under 28 U.S.C. § 1291. We affirm in part and reverse and remand in

part.

        We review de novo a district court’s dismissal for failure to state a claim.

Shroyer v. New Cingular Wireless Servs., 622 F.3d 1035, 1041 (9th Cir. 2010).

We recognize that “[c]ourts in this circuit have an obligation to give a liberal

construction to the filings of pro se litigants.” Blaisdell v. Frappiea, 729 F.3d
1237, 1241 (9th Cir. 2013). We conclude that the district court should not have

dismissed Thompson’s § 1983 claim for deliberate indifference to serious medical

conditions. Thompson’s multiple complaints alleged that he sent many requests

for medical care to jail staff over a two-year period to treat painful “infections on

[his] head and backside” and “finger and toenails” and that had jail staff responded

to those requests, his condition could have been treated with an antibiotic or over-

the-counter medication. Thompson also pled that B. Sanders, the jail’s medical

director, who presumably was responsible for triage, and other unknown John

Does, were responsible for refusing to see and treat him. Those facts were

sufficient to state a claim under § 1983.

        The district court properly dismissed Thompson’s Fourth Amendment claim

of unlawful search and seizure, as barred by Heck v. Humphrey. 512 U.S. 477

(1994). As this court held in Harvey v. Waldron, “a § 1983 Fourth Amendment


                                            -2-
claim alleging illegal search and seizure does not accrue under Heck until the

criminal charges have been dismissed.” 210 F.3d 1008, 1015 (9th Cir. 2000),

overruled in part on other grounds by Wallace v. Kato, 549 U.S. 384, 393-94

(2007).

      The district court properly dismissed Thompson’s First Amendment claim of

unlawful retaliation. Thompson failed to assert that the seizure of his possessions

“did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,

408 F.3d 559, 567-68 (9th Cir. 2005). He stated only that “no reasons [were]

given” for taking his belongings. That no reason was given does not suggest that

the seizure served no legitimate correctional purpose. Indeed, the alleged actions

did advance a legitimate correctional goal as Thompson’s property was taken, in

accordance with protocol, to move him from disciplinary deadlock, and held

because he was soon thereafter involved in a fight in the jail and moved again.

      The district court properly dismissed Thompson’s claim of municipal

liability for a pattern or practice of abuse against restrained inmates. Thompson

merely asserted that the jail had a “policy and custom” of abusing restrained

inmates. However, he failed to allege facts supporting the existence of such a

pattern or practice, such as that King County had an actual policy of abusing

restrained inmates or that the jail director knew of the purported pattern of abuse


                                         -3-
Thompson is challenging, despite Thompson’s being given multiple opportunities

to amend his complaint.

      We review for abuse of discretion a district court’s evidentiary rulings.

McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 953 (9th Cir.

2011). Thompson alleged that the district court admitted evidence of his prior bad

acts and convictions in violation of Federal Rules of Evidence 404, 609, and 403.

We conclude that the district court did not abuse its discretion. Under this court’s

ruling in Jackson v. City of Bremerton, “officers may only use such force as is

‘objectively reasonable’ under the circumstances.” 268 F.3d 646, 651 (9th Cir.

2001) (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). The officers’

personal knowledge of Thompson’s past was relevant to the reasonableness of their

use of force, as well as for impeachment purposes, even if Thompson had not

opened the door. Further, the district court’s admission of Thompson’s criminal

history was not an abuse of discretion under Federal Rule of Evidence 403, as it

conducted the required 403 analysis and reasonably concluded that the probative

value of the officers’ testimony was not substantially outweighed by the danger of

prejudice to Thompson.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

      Each party shall bear its own costs.


                                         -4-